Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Latasha James, Appellant                               Appeal from the 71st District Court of
                                                        Harrison County, Texas (Tr. Ct. No. 15-
 No. 06-16-00050-CV         v.                          0689). Memorandum Opinion delivered by
                                                        Justice Moseley, Chief Justice Morriss and
 Thomas W. Krudewig, CRNA, PLLC,                        Justice Burgess participating.
 Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Latasha James, pay all costs of this appeal.




                                                       RENDERED NOVEMBER 8, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk